*460ON MOTION FOR REHEARING.
Per Curiam. — Counsel for appellant, in his petition and argument for rehearing in this case, says that, in the opinion rendered therein, the court overlooked section 2131, Code of Civil Procedure, which provides that a mistake in the amount or description does not affect the validity of the lien.
The question is not involved. It was conceded in the argument of the case by counsel for the respondents that the description of the premises mentioned in the complaint ■ was sufficient to identify them. But the point contended for by respondents was that there was no specification of any particular lot or parcel of land in the large body of land described in the complaint upon which a lien could be held to attach; that is to say, that no particular lot or parcel of the land was described as the premises on which the lumber sued for was used, with such particularity as to entitle plaintiff to a lien thereon. And for this reason the court below held the complaint bad on demurrer. We only decided that there was no error in this action of the lower court.
Counsel for appellant contends that this court passed upon the validity of the contract by which plaintiff furnished the lumber to the Blue Bird Mining Company, when its validity was not before this court.
In this counsel is clearly mistaken. We said nothing as to the validity of this contract. We simply referred to it to show that it is not similar to the contracts treated in the authorities and cases cited in our opinion. We did not even hold that a contract was essential to the right to claim and enforce a lien.. This question is not involved in this case.
But whether the contract in this case be valid or invalid, or whatever the nature of the contract may be, it is our opinion that the complaint is bad, for the reasons stated in the opinion and restated herein. We think the petition for a rehearing is without merit.
From a careful consideration of the petition for a rehearing *461in this case, we are impressed with the belief that counsel has-not taken the trouble to study the opinion of the court sufficiently to ascertain what this court did treat and decide. We-do not wish to restrict in any way the right to apply for a. rehearing in any proper case, but we think we have a right to insist that petitions should only be presented in those cases-where such proceeding is justified and-based upon some reasonably good ground shown on the face of the petition. The petition should call the attention of the court to some error or oversight committed by it in treating and deciding the case, as shown by the record and opinion itself. Petitions for rehearing should only be resorted to in proper cases. The time of this court should not be taken up in considering petitions for rehearing that show no grounds therefor, and which show that counsel have not studied the opinion of the court sufficiently to determine what questions of fact or law have been treated or determined by the opinion sought to be reviewed. The practice hereby criticised has become so common as to amount to an abuse of the rule allowing petitions for rehearing, and,, we think, justifies this animadversion.
The judgment rendered herein will not be disturbed.

Petition Denied~